Citation Nr: 1520044	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which notified the Veteran that as of March 17, 2011 all of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) had been exhausted and he was not entitled to any more educational benefits.  He appeals for additional educational benefits beyond March 17, 2011.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

In a February 2013 decision, the Board denied the Veteran's appeal seeking additional VA educational assistance benefits under Chapter 33.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand by the parties (i.e., the Veteran and the legal representative of the VA, the Office of the General Counsel), vacating the Board's decision and remanding the matter to the Board for action consistent with the terms of the Joint Motion.  In July 2014, October 2014, and January 2015, the Board remanded the case to the RO for additional evidence.  The case was thereafter returned to the Board for its further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran previously completed 16 months and 13 days of entitlement to Chapter 30 educational assistance benefits (Montgomery GI Bill); there were 19 months and 17 days remaining on his entitlement in August 2009. 

2.  Effective August 1, 2009, the Veteran made an irrevocable election to transfer his remaining entitlement to educational assistance benefits under Chapter 30 to Chapter 33 educational assistance benefits (Post-9/11 GI Bill); in proceeding with this election, he evidently believed (based on information he received from VA personnel) that the new Post-9/11 GI Bill would afford him 12 months of additional educational assistance benefits, for a total of 31 months and 17 days of entitlement.  

3.  Under VA law, the Veteran was permitted to transfer no more than 19 months and 17 days of educational assistance entitlement; there is no provision in the law that would afford him an additional 12 months of entitlement under the Post-9/11 GI Bill. 

4.  An audit conducted in February 2015 shows that from August 1, 2009 to March 17, 2011, the Veteran received 19 months and 17 days of Chapter 33 educational assistance benefits that he had transferred from his remaining entitlement under Chapter 30; that for the period of June 15, 2005 to May 6, 2011, he received monthly housing allowance stipends for the intervals between school enrollment periods which were properly charged against his educational entitlement; and that he did not have any Chapter 33 eligibility left after March 17, 2011.    


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A. 
The record on appeal does not reflect that the Veteran was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

Furthermore, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534   (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  In view of the foregoing, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, that is dispositive in this case. 

At the Travel Board hearing, when the Veteran (appearing pro se) presented argument invoking equitable considerations, he was advised by the undersigned that the Board lacks legal authority to grant a benefit not authorized by law based on equitable considerations.  A deficiency in the conduct of the hearing has not been alleged (including in the Joint Motion by the parties). 


Factual Background, Legal Criteria, and Analysis

The Veteran's basic eligibility for Chapter 33 educational assistance benefits has already been established, as VA had found him eligible to receive such benefits for a period from August 24, 2009 to March 17, 2011.  During this time, the Veteran was enrolled in higher education programs - first at Richard J. Daley College and then at the University of Illinois at Chicago - and he received a total of 19 months and 17 days of Chapter 33 benefits.  These benefits represent the exact amount of benefits he transferred from his remaining Chapter 30 (Montgomery GI Bill) entitlement to the new Chapter 33 program in August 2009.  This appeal addresses whether under the law he is entitled to additional Chapter 33 benefits, beyond those already paid.  

In statements and testimony, the Veteran argues that at the time he transferred the remaining educational assistance benefits on his Chapter 30 entitlement to the new Chapter 33 program in August 2009, the new Post-9/11 GI Bill (which had been enacted into law in 2009) provided for an additional 12 months of educational assistance benefits.  He asserts that when he opted for benefits under Chapter 33, he was told by VA representatives that he had 31 months and 17 days of entitlement, and not just 19 months and 17 days of benefits.  He was further told that he qualified under both Chapter 30 and Chapter 33 programs, as long as he did not exceed 48 months.  He contends that VA should either honor its contract with him (i.e., provide 31 months and 17 days of educational benefits) or grant him the remainder of the balance of his Chapter 30 benefits as of August 1, 2009.  He also claimed that as a VA agent made a false representation to him of his true benefits, upon which he relied to his detriment, the contract should be declared void.  

The Veteran has also asserted that when he transferred his remaining Chapter 30 benefits to the Chapter 33 program, he no longer had the ability to check his remaining entitlement on VONAPP (Veterans On-Line Application program), so he was not aware of the exhaustion of his benefits until after March 2011, when he was so notified by VA.  He claimed he never received the initial VA letter sent in August 2009, which indicated that his remaining entitlement was 19 months and 17 days (and that as of December 12, 2009 he had 15 months and 9 days remaining on his entitlement).  He also pointed to a January 2011 VA letter regarding his Chapter 33 education assistance benefits, which indicates that his remaining benefits as of May 6, 2011 would consist of 10 months and 10 days of benefits.  

The Veteran also contended, in a June 2014 letter to the Board, that VA had erred in calculating Chapter 33 educational assistance monetary benefits; he felt that he was still owed benefits for a period of 4 months and 14 days after his Spring 2011 semester had ended.  This alleged shortfall reportedly was "separate from the 10 months 17 days" he was claiming as a result of transferring his Chapter 30 benefits to the Chapter 33 program.  The Veteran indicated that the benefits he received during the breaks when he was not in school consisted solely of basic allowance for housing and did not include any payments for tuition, fees, and books (which he received when he was enrolled in classes and under instruction).  He seemed to be alleging that those days when he was on break and not enrolled in classes should not be counted (or charged) against his education entitlement.  By his calculation, he figured that the recompense for VA's miscalculation of his entitlement by an aggregate of 4 months and 14 days was in excess of $18,000.  

This case mainly concerns the determination of the amount of benefits to which an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) following an irrevocable election for such benefits in lieu of entitlement under another education program.  It is first noted that the election to transfer his entitlement to Chapter 30 to Chapter 33 is not itself at issue.  Prior to August 1, 2009, the Veteran through VONAPP filed VAF 22-1990, an application for Chapter 33 education benefits in lieu of Chapter 30 education benefits.  A phone call log indicates that in July 2009 he called VA, upset that his Chapter 33 request, received in May 2009, had not yet been processed.  There was a note in his file to expedite his request.  In August 2009, VA sent him a letter (at the address he provided in his application) informing him that he was awarded education benefits under the Post-9/11 GI Bill, and that as of December 12, 2009, he would have remaining 15 months and 9 days of benefits.  This letter was not shown to have been returned as undeliverable.  Thus, by completing VA Form 22-1990, the Veteran had made an irrevocable election to receive benefits under Chapter 33.  38 C.F.R. § 21.9520(c)(2).  Further, he was duly notified of his entitlement balance under Chapter 33, and did not express any dispute with the amount of his remaining benefits at that time.  

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  
Where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30 (Montgomery GI Bill), but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) instead of educational assistance under the provisions of Chapter 30, he/she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).  Where an individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he or she had not declined participation, he/she will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2). 

In short, if an individual is eligible for education benefits under Chapter 30, but uses none of his/her entitlement and irrevocably elects to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual can be awarded 36 months of entitlement under Chapter 33.  However, if an individual is eligible for education benefits under Chapter 30, but uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  There is no provision that authorizes 12 additional months of entitlement to the individual under Chapter 33, on top of 36 total months of combined benefits under Chapter 30 and 33.  See 38 C.F.R. § 21.9550(b)(1).  

Thus, as applied to the facts of this case, when the Veteran elected to receive educational assistance under Chapter 33 in lieu of his benefits under Chapter 30, his entitlement was limited to the amount of his Chapter 30 benefits entitlement that was unused.  Hence, by law he was limited to receive 19 months and 17 days of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(1).  The law does not grant an additional 12 months of entitlement under Chapter 33 through such an election, as the Veteran appeared to believe from the time he made the election until he was notified of the exhaustion of his Chapter 33 benefits.  

The Board acknowledges that there has been inconsistency and confusion in the record in terms of the Veteran's use of his educational entitlement and how many months and days were remaining in his entitlement over time.  For example, a VA award letter dated in January 2011 indicates that he had 10 months and 10 days remaining of his educational assistance benefits.  Then, a June 2011 letter explained that the 10 month and 10 day calculation was in error.  As pointed out by the parties to the Joint Motion for Remand in February 2014, the data of the Veteran's entitlement usage as explained in the June 2011 letter conflicted with other documents (dated and undated) in the file including enrollment certificates and VA screens showing hours of classes (see, e.g., "work product summaries" printed in October 2010 and January 2011 and two documents dated in approximately May 2011, all of which indicate varying amounts of remaining entitlement).  In that regard, it is noted that copies of the Veteran's computerized records generated from VA databases, which reflect his Chapter 33 entitlement balances, list his original/beginning balance as 19 months and 17 days (while also incidentally noting that there was a "48 Month Cap" of 31 months and 16 days).  

To show precisely how the 19 months and 17 days of remaining educational entitlement that existed in August 2009 was utilized and whether there was any remaining entitlement after March 17, 2011, the RO prepared audits of the Veteran's account.  Such audits, which were requested in multiple Board remands, clearly reflect how the usage of the Veteran's benefits was calculated and whether the calculations were accurate.  As audits conducted in July 2014 and November 2014 were incomplete, a final comprehensive audit was prepared and provided to the Veteran in February 2015, in conjunction with a supplemental statement of the case (SSOC).  The audit lists the enrollment terms/interval dates from June 15, 2005 through May 6, 2011, the training time during those terms (i.e., full time, three-quarter time, less than half time), the total amount paid for each interval between enrollment periods (i.e., the housing allowance stipends), the Veteran's personal entitlement calculation for each term/interval (in terms of months/days, which he furnished to the RO in November 2014, in chart form with annotations), and the actual entitlement that he used for each term/interval (in terms of months/days).  The audit shows that the Veteran was paid a total of $10,220.53 in housing allowance for the intervals combined, and that his own calculation of having used a total of 31 months and 16 days of entitlement was, in fact, short of the actual entitlement usage of 37 months and 18 days [his actual entitlement went beyond the authorized 36 months because the effective date of the discontinuance of an educational assistance award is the ending date of the course or period of enrollment, in accordance with 38 C.F.R. § 21.9635(e)].  

Despite the discrepancies in the record regarding his remaining entitlement, the audit of February 2015, in the Board's judgment, shows in a clear and understandable way how VA calculated the Veteran's educational entitlement both before and after his irrevocable election to transfer his remaining entitlement from the Chapter 30 to the Chapter 33 program in August 2009.  The audit shows that by August 2009 the Veteran used 16 months and 13 days of his entitlement to Chapter 30 educational assistance benefits.  The audit further shows exactly how the 19 months and 17 days of remaining educational entitlement that existed in August 2009 was used, and that the Veteran did not have any eligibility left after March 17, 2011.  The audit also shows that VA correctly calculated his educational assistance monetary benefits and that he was not owed an additional period of 4 months and 14 days after his Spring 2011 semester had ended.  As explained by the RO in the February 2015 SSOC, the Veteran was correctly charged entitlement for those intervals between his school terms because he received monthly stipends under Chapter 30 and Chapter 33 for those periods.  The regulations that govern when VA makes a charge against a veteran's entitlement include a provision that for each day during an interval period (when payment is not made to an institution of higher learning but a monthly housing allowance is paid to the individual) one day will be charged against the individual's entitlement.  See 38 C.F.R. § 21.9560(b).  The Veteran has not responded to the SSOC or its attached audit with any further arguments to support his claim.  

With the error regarding entitlement balance in the January 2011 letter, and the purported misinformation received from VA representatives over the phone, it is understandable on those occasions that the Veteran believed he had more Chapter 33 benefits to use than he actually had.  In any case, he was informed at the outset in August 2009 of the correct amount of his remaining entitlement once he completed his upcoming term in December 2009.  Further, as cited in the regulations above, his election to transfer his entitlement from the Chapter 30 program to the Chapter 33 program is irrevocable.  That is, his transfer of entitlement is final and permanent, and cannot be reversed to correct the circumstances brought on by what appear to be unfortunate misinterpretations of the new law by VA personnel.  Even if at this point VA determined that the transfer of benefits was to be nullified and the Veteran was to retain his entitlement under Chapter 30, per the Veteran's request, the record shows that on March 17, 2011 he had used up his full original entitlement of 36 months of education benefits that were originally awarded under Chapter 30, and he would be entitled to no additional education benefits.  

It is unfortunate that the Veteran was (as he states) mistakenly informed that he would receive 12 months of educational benefits under Chapter 33 in addition to the 19 months and 17 days remaining on his educational entitlement under Chapter 30.  No matter how well-intentioned VA education counselors or representatives were in providing erroneous advice, it does not negate the requirements of the law.  McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

The Board is sympathetic to the Veteran's claim and his financial hardships while seeking to obtain higher education.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Consequently, the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond what he has already received.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 

As to having incurred various debts based on erroneous information given to him by VA personnel, the Veteran is again advised that the Board does not have authority to grant equitable relief, and that petitions for such may be made to the VA Secretary.  38 U.S.C.A. § 503(a).


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


